DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 and all dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 has been amended to recite wherein the autoinjector comprises a first side and ……and the second opening”. Several of the limtiations in this amendment including “a first side end”, “a second end side”, “a  first opening”, “a second opening”, etc. have already been recited in claim 1 from which claim 14 is linked. Thus claim 14 already includes all these features of claim 14. It appears that the limitation in claim 14 should be re-written using the article “the” rather than “a” . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mesa et al. (US 2004/0182736 A1) in view of Bechmann et al. (US 2014/0207106 A1) and in further view of Prindle (US 2006/0169611 A1) and Etherington (US 4,660,569).
With regard to claim 1, Mesa discloses a packaged auto injector set (Fig. 4) providing a packed auto injector with adrenaline comprising: an at least partly transparent medicament container (15) comprising a composition (within 15), a hollow auto injector body (10) defining a space which houses the medicamenet container (15) and thereby forming the auto injector, and a non-oxygen permeable package (20) for housing the auto injector and including an opening arrangement (22) for opening the package to retrieve the auto injector, at least a part of the package is transparent to visible light (25) to allow visual control of the composition, and the packaged auto injector set comprises at least one blocking arrangement (24) which is non-transparent to at least  ultraviolet light, arranged such that ultra violet light is prevented from entering said at least two the auto injector. 
However, Mesa does not explicitly disclose tow apertures for viewing the composition or that that the composition is adrenaline. 
Bechmann teaches an auto injector (Fig. 3a-3c) having at least two apertures (402 and 404) disposed on opposied sides of the medicament container (402 is at a distal end and 404 is at a proximal end) for visual control of the composition inside the container ([0168], [0086]). Bechmann further teaches that the composition may be adrenaline ([0002], [0005])
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mesa with the two apertures and adrenaline as taught by Bechmann for the purpose of providing a visual check on the medicine in the autoinjector ([0086]) and because substitution of one medication for another is well known in the art and would not affect the overall function of the device.
However, Mesa/Bechmann do not explicitly teach a material that allows visible light but prevents ultraviolet light. 
Prindle teaches a packaging container having a material that allows for visible light to pass but prevents ultraviolet let from passing ([0012]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mesa/Bechmann with the ultraviolet blocking material as taught by Prindle for the purpose of preventing damage to the composition ([0010]). 
However, Mesa/Bechmann/Prindle does not teach an autoinjector body having an open proximal and distal end and further including a through hole. 
Etherington teaches an autoinjector (Fig. 4) having a body (dotted outline of syringe body) containing a first end side (distal nozzle (near 25a) and a second side (near finger grip where proximal end of plunger 26 is located) opposite the first end side such that the first end side ahs a first opening (open nozzle) and the second end side has a second opening (for allowing entrance of plunger) and at least one through hole (formed by channel 33) arranged through the autoinjector body between the first opening and the second opening such that air can flow through the autoinjector body between the first opening and the second opening (channel 33 would allow airflow through the syringe body (when plug 35 is removed). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mesa/Bechmann/Prindle with proximal and distal openings and through hole as taught by Etherington for the purpose of providing a vented plunger allowing for air to escaped the autoinjector for better collection and delivery of medications (Col 1, lines 15-32). 

With regard to claim 2, Mesa discloses wherein the at least one blocking arrangement (24) is arranged on the auto injector body and comprises at least one film placed over the device wherein the film is transparent to visible light and non-transparent to ultraviolet light ([0020], [0021], [0024], [0044]).
With regard to claim 3, Mesa discloses wherein the at least one blocking arrangement (24) is arranged on the part of the package which is transparent to visible light (25) and comprises a layer in the transparent part which is transparent to visible light and non-transparent to ultraviolet light ([0020], [0021], [0024], [0044]).
With regard to claim 4, Mesa discloses wherein the at least one blocking arrangement (24) is arranged on the package and the wherein the transparent part of the package (25) is closable such that the package is non-transparent to visible light and ultraviolet light when the transparent part is closed and thus blocks visible light and ultraviolet light from entering (24 can be placed on various parts of the packaging to block visible and ultraviolet light, [0020], [0021], [0024], [0044]).
With regard to claim 9, Mesa discloses wherein the opening arrangement (22) comprises a primary opening arrangement (any one of 22 can be considered the primary opening arrangement) for opening the package and a secondary opening arrangement (any of the other 22 can be considered a secondary opening) for opening the package in case of failure to open with the primary opening arrangement. 
With regard to claim 10, Mesa discloses wherein the un-opened package is filled with inert gas and is free of oxygen capturing substance ([0048]). 
With regard to claim 12, Mesa discloses wherein the autoinjector body is elongated having an elongated part (see Fig. 1, elongated body 11), a first end side (at 16) and a second end side (at 14) opposite the first end side and at least one through hole (needle lumen can be considered a through hole that is located between the two sides) whereby the at least one through hole allows for flow of gas through the autoinjector body when the auto injector body houses the medicament container (gas would be capable of passing through the lumen of the needle), and the package is a pouch (20) and the inside of the pout has a specific length and width. 
While Mesa does not explicitly disclose the exact dimensions of the pouch relative to the autoinjector, it would be prima facie obvious to optimize the size of the pouch as doing so would not alter the overall function of the device. 

Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mesa et al. (US 2004/0182736 A1) in view of Bechmann et al. (US 2014/0207106 A1) and in further view of Prindle (US 2006/0169611 A1) and Etherington (US 4,660,569) and Haruhito et al. (JP2003/335346, citations taken from attached translated document). 
With regard to claim 5, Mesa/Bechmann/Prindle/Etherington teach the claimed invention except for the package being foldable to block UV light. 
Haruhito teaches an injector device (Fig. 1, element 25) that is housed in a packaging (Fig. 1 and 2) having a transparent part (15) and a light shielding part (11) that folds over the transparent part to cover and block light from entering the injector device (as shown in Fig. 2b). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mesa/Bechmann/Prindle/Etherington with the folded light shielding section as taught by Haruhito for the purpose of controlling the light entering the injection device and allowing the transparent portion to be temporarily shielded when needed ([0012]-[0014]). 
With regard to claim 6, Mesa/Bechamnn/Prindle/Etherington teaches the claimed invention except for a folded section having an opening arrangement. 
Haruhito teaches a blocking arrangement (11) that is folded over the transparent portion housing the medication injection device (as shown in Fig. 2b). Haruhito further teaches an opening arrangmenet (at 17/39)  that would allow for the device to accessed. The opening arrangement is located such that it is not covered when the package is folded (see Fig. 2b). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mesa/Bechmann/Prindle/Etherington with the folded light shielding section as taught by Haruhito for the purpose of controlling the light entering the injection device and allowing the transparent portion to be temporarily shielded when needed ([0012]-[0014]). 
With regard to claim 7, Mesa/Bechamnn/Prindle/Etherington teach the claimed invention except for a flap. 
Haruhito teaches wherein the at least one blocking arrangement (11) comprises a flap (see Fig. 1b and 2b) arranged over the transparent part (15), whereby the flap is adapted to be lifted to allow visual control of the medical composition (see between Fig. 1b and 2b, the flap of 11 can be lifted to view the medication device within). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mesa/Bechmann/Prindle/Etherington with the folded light shielding section as taught by Haruhito for the purpose of controlling the light entering the injection device and allowing the transparent portion to be temporarily shielded when needed ([0012]-[0014]). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mesa et al. (US 2004/0182736 A1) in view of Bechmann et al. (US 2014/0207106 A1) and in further view of Prindle (US 2006/0169611 A1) and Etherington (US 4,660,569) and Ye et al. (US 2001/0040110 A1). 
With regard to claim 8, Mesa/Bechmann/Prindle/Etherington teach the claimed invention except for a stop to prevent tearing. 
Ye teaches a packaging (fig. 2) that is designed to be torn and further includes stops (54) that prevents a user from tearing the package all the way through such that the package is kept in one part when torn ([0033]). 

Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mesa/Bechmann/Prindle/Etherington with the stops as taught by Ye for the purpose of preventing a user from tearing through the packaging ([0033]). 
 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mesa et al. (US 2004/0182736 A1) in view of Bechmann et al. (US 2014/0207106 A1) and in further view of Prindle (US 2006/0169611 A1) and Etherington (US 4,660,569) and Tanoguchi (US 2017/0008686 A1).
With regard to claim 11, Mesa/Bechmann/Prindle/Etherington teach the claimed invention except for a chemical oxygen scavenger. 
Tanoguchi teaches adrenaline that also includes a chemical oxygen scavenger ([0009]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mesa/Bechmann/Prindle/Etherington with the chemical oxygen scavenger as taught by Tanoguchi because the simple substation or addition of a drug delivery agent is well known in the art and does not alter the overall function of the device. 
 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mesa et al. (US 2004/0182736 A1) in view of Bechmann et al. (US 2014/0207106 A1) and in further view of Prindle (US 2006/0169611 A1) and Etherington (US 4,660,569) and Pribitkin (WO 2013/154954 A1).
With regard to claim 13, Mesa/Bechmann/Prindle/Etherington teach the claimed invention except for a neoprene sleeve. 
Pribitkin teaches the use of neoprene sleeves around fragile objects ([0005]) to protect the fragile device from damage. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mesa/Bechmann/Prindle/Etherington with the neoprene sleeve as taught by Pribitkin for the purpose of protecting the injection device if it is dropped ([0005]). 


Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wilmot et al. (US 2010/0174268 A1) in view of Mesa et al. (US 2004/0182736 A1) in view of Bechmann et al. (US 2014/0207106 A1) and in further view of Prindle (US 2006/0169611 A1) and Etherington (US 4,660,569) and Pribitkin (WO 2013/154954 A1).


With regard to claim 14, Wilmot teaches a method of filling a package (12, fig. 1) with an autoinjector (20) comprising an adrenaline composition, the package comprising an opening (sealed ends that can be peeled open), wherein the method comprises: inserting the autoinjector into the package via the opening in a non-inert environment ([0022], [0023], [0048]-[0050]), and in a non-inert environment under atmospheric pressure: replacing the air in the package with inert atmosphere by one or several cycles of removing air and inserting inert gas through the opening (([0022], [0023], [0048]-[0050]), and sealing the opening under vacuum ([0022], [0023], [0048]-[0050]).
However, Wilmot does not disclose the auto injector of claim 1. 
Mesa discloses a packaged auto injector set (Fig. 4) providing a packed auto injector with adrenaline comprising: an at least partly transparent medicament container (15) comprising a composition (within 15), a hollow auto injector body (10) defining a space which houses the medicamenet container (15) and thereby forming the auto injector, and a non-oxygen permeable package (20) for housing the auto injector and including an opening arrangement (22) for opening the package to retrieve the auto injector, at least a part of the package is transparent to visible light (25) to allow visual control of the composition, and the packaged auto injector set comprises at least one blocking arrangement (24) which is non-transparent to at least  ultraviolet light, arranged such that ultra violet light is prevented from entering said at least two the auto injector. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilmot with the device of Mesa because doing so would simply substitute one autoinjector for another within a packaging and does not alter the overall function or method steps of Wilmot.

However, Mesa does not explicitly disclose tow apertures for viewing the composition or that that the composition is adrenaline. 
Bechmann teaches an auto injector (Fig. 3a-3c) having at least two apertures (402 and 404) disposed on opposied sides of the medicament container (402 is at a distal end and 404 is at a proximal end) for visual control of the composition inside the container ([0168], [0086]). Bechmann further teaches that the composition may be adrenaline ([0002], [0005])
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mesa with the two apertures and adrenaline as taught by Bechmann for the purpose of providing a visual check on the medicine in the autoinjector ([0086]) and because substitution of one medication for another is well known in the art and would not affect the overall function of the device.
However, Mesa/Bechmann do not explicitly teach a material that allows visible light but prevents ultraviolet light. 
Prindle teaches a packaging container having a material that allows for visible light to pass but prevents ultraviolet let from passing ([0012]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mesa/Bechmann with the ultraviolet blocking material as taught by Prindle for the purpose of preventing damage to the composition ([0010]). 
However, Mesa/Bechmann/Prindle does not teach an autoinjector body having an open proximal and distal end and further including a through hole. 
Etherington teaches an autoinjector (Fig. 4) having a body (dotted outline of syringe body) containing a first end side (distal nozzle (near 25a) and a second side (near finger grip where proximal end of plunger 26 is located) opposite the first end side such that the first end side ahs a first opening (open nozzle) and the second end side has a second opening (for allowing entrance of plunger) and at least one through hole (formed by channel 33) arranged through the autoinjector body between the first opening and the second opening such that air can flow through the autoinjector body between the first opening and the second opening (channel 33 would allow airflow through the syringe body (when plug 35 is removed). Thus when used with the method of Wilmot, the through hole would allow for air to escape the package by flowing through the through hole. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mesa/Bechmann/Prindle with proximal and distal openings and through hole as taught by Etherington for the purpose of providing a vented plunger allowing for air to escaped the autoinjector for better collection and delivery of medications (Col 1, lines 15-32). 

With regard to claim 15, Wilmot discloses wherein the air is removed using a nozzle type vacuum sealing machine ([0048]-[0050]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783